Case 1:20-cv-02382-WFK-LB Document 30 Filed 02/09/21 Page 1 of 3 PageID #: 77




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
HILLARY BEST, also known as Hilary Best,                      :
                                                             :
                                    Petitioner,              :
                  v.                                         :                       ORDER
                                                             :                 20-CV-2382 (WFK)(LB)
NEW YORK CITY POLICE DEPARTMENT                              :
SEX OFFENDER UNIT,                                           :
                                                             :
                                    Respondent.              :
-------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

        On April 23, 2020, Petitioner Hillary Best filed this pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254, challenging the constitutionality of his 2007 conviction in the

New York Supreme Court, Queens County. ECF No. 1. By Order dated June 3, 2020, ECF No.

2, the Court explained the “in custody” standing requirement and statute of limitations applicable

to § 2254 petitions, found the Petition failed to meet either requirement, and directed Petitioner

to show cause by written affirmation, within thirty days of entry of the Order, why the Petition

should not be dismissed.

        By Order dated July 15, 2020, ECF No. 15, the Court denied Petitioner’s request for

counsel and dismissed the Petition for lack of jurisdiction as Petitioner was no longer “in

custody” pursuant to the 2007 conviction or sentence at the time he filed the Petition. The Clerk

of Court entered judgment on July 17, 2020.

        On the day the judgment was entered, Petitioner filed a notice of appeal 1 and a “Notice of

Motion for Re-Argument.” ECF No. 18. By Order dated July 24, 2020, ECF No. 21, to the


1
 By Mandate issued February 3, 2021, the Second Circuit dismissed Petitioner’s appeal of the denial of his motion
for the appointment of counsel and denied his motion for a preliminary injunction as moot. ECF No. 28.
                                                         1
Case 1:20-cv-02382-WFK-LB Document 30 Filed 02/09/21 Page 2 of 3 PageID #: 78




extent that Petitioner sought additional time to file a response to the Court’s June 3, 2020 Order,

the Court vacated the Judgment entered July 17, 2020 and granted Petitioner until August 24,

2020 to do so. The Court warned Petitioner that if he failed to respond to the Court’s June 3,

2020 Order within the time allowed, Judgment would enter. Petitioner was granted several

extensions of time, the last of which expired on January 29, 2021. Petitioner has not responded

to the Court’s June 3, 2020 Order.

       Instead, by letter dated January 29, 2021, Petitioner writes to repeat his request for pro

bono counsel. ECF No. 29. The Court has reviewed Petitioner’s request for the appointment of

pro bono counsel together with his Petition and hereby DENIES his request. Harnage v.

Gerbing, 13-CV-4598, 2013 WL 5775770, at *2 (E.D.N.Y. Oct. 25, 2013) (Seybert, J.) (citing

Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 635 (2d Cir. 2001) (“[C]ounsel should not be

appointed in a case where the merits of the indigent’s claim are thin and his chances of

prevailing are therefore poor.”)).

                                         CONCLUSION

       Accordingly, the Petition is hereby DISMISSED for lack of jurisdiction because

Petitioner was not “in custody” pursuant to the 2007 conviction or sentence at the time he filed

the Petition. Petitioner’s application for counsel is hereby DENIED. The Clerk of Court is

directed to enter judgment and close this case.

       As Petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Lucidore v. New York

State Div. of Parole, 209 F.3d 107, 111–12 (2d Cir. 2000).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

                                                  2
Case 1:20-cv-02382-WFK-LB Document 30 Filed 02/09/21 Page 3 of 3 PageID #: 79




would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court is directed to mail a copy of this Order to Hillary Best, pro se, at his

address of record and note the mailing on the docket.


                                                     SO ORDERED.



                                                                s/ WFK
                                                     ________________________________
                                                     HON. WILLIAM F. KUNTZ, II
                                                     UNITED STATES DISTRICT JUDGE
Dated: Brooklyn, New York
       February 9, 2021




                                                 3
